    Case 3:20-cv-01364-JPG Document 20 Filed 04/13/21 Page 1 of 7 Page ID #59




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    RICHARD F. MADEWELL, #77835,                      )
                                                      )
                   Plaintiff,                         )
                                                      )
    vs.                                               )           Case No. 20-cv-01364-JPG
                                                      )
    EMPLOYEES OF MADISON                              )
    COUNTY JAIL,                                      )
    CRAIG REICHART,                                   )
    and NICK BARDMIER,                                )
                                                      )
                  Defendants.                         )

                                  MEMORANDUM AND ORDER

GILBERT, District Judge:

          Plaintiff Richard Madewell, a pretrial detainee at Madison County Jail, filed this civil rights

action pursuant to 42 U.S.C. § 1983. (See Docs. 1, 8, 13, and 14). In the First Amended Complaint

(Docs. 13 and 14), Plaintiff claims that officers at Madison County Jail assaulted him twice and

denied him medical treatment for his injuries on July 26, 2020. (Docs. 13 and 14). He seeks

money damages from the defendants, dismissal of all pending criminal charges against him, and

immediate release from custody.1 (Doc. 13, p. 7; Doc. 14, p. 5).

          The First Amended Complaint is now subject to preliminary review under 28 U.S.C.

§ 1915A, which requires the Court to screen prisoner complaints to filter out non-meritorious

claims. 28 U.S.C. § 1915A(a). Any portion of a complaint that is legally frivolous or malicious,

fails to state a claim for relief, or asks for money damages from a defendant who by law is immune

from such relief must be dismissed. 28 U.S.C. § 1915A(b). The allegations are liberally construed




1
 The Court already denied the latter two requests because it lacks authority to dismiss Plaintiff’s pending
criminal charges and release him from custody under Section 1983. (Doc. 19).

                                                    1
 Case 3:20-cv-01364-JPG Document 20 Filed 04/13/21 Page 2 of 7 Page ID #60




in favor of the pro se plaintiff. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th

Cir. 2009).

                                   First Amended Complaint

       The following allegations are set forth in the First Amended Complaint (Docs. 13 and 14):

Plaintiff complains of two officer assaults against him on July 26, 2020. (Doc. 13, pp. 5-6; Doc.

14, pp. 4-5). Around 1:00 p.m., Sergeant “Craig R” (Craig Reichart) and six other correctional

officers sprayed him with mace, punched him, and kicked him in the kidneys repeatedly.

The officers then denied Plaintiff medical treatment for his injuries. Around 8:00 p.m., Sergeant

“Nick B” (Nick Bardmier) punched Plaintiff in the chest, kicked him in the face, and slammed his

head into a wall. Plaintiff suffered a head injury, significant blood loss, and a broken nose during

the second assault. He was also denied medical treatment for these injuries. When Plaintiff filed

grievances to complain about the assaults, they mysteriously disappeared. His requests to speak

with detectives and press charges against the officers were ignored or denied. (Id.).

                                            Discussion

       Based on these allegations, the Court finds it convenient to designate the following

enumerated counts in the pro se First Amended Complaint (Docs. 13 and 14):

       Count 1:        Defendants subjected Plaintiff to the unauthorized use of force or failed to
                       intervene and stop its use around 1 PM on July 26, 2020, in violation of
                       Plaintiff’s rights under the Fourteenth Amendment Due Process Clause.

       Count 2:        Defendants denied Plaintiff necessary medical care for injuries he sustained
                       during the first assault around 1 PM on July 26, 2020, in violation of
                       Plaintiff’s rights under the Fourteenth Amendment Due Process Clause.

       Count 3:        Defendants subjected Plaintiff to the unauthorized use of force or failed to
                       intervene and stop its use around 8 PM on July 26, 2020, in violation of
                       Plaintiff’s rights under the Fourteenth Amendment Due Process Clause.




                                                 2
    Case 3:20-cv-01364-JPG Document 20 Filed 04/13/21 Page 3 of 7 Page ID #61




          Count 4:        Defendants denied Plaintiff necessary medical care for injuries he sustained
                          during the second assault around 8 PM on July 26, 2020, in violation of
                          Plaintiff’s rights under the Fourteenth Amendment Due Process Clause.

          Count 5:        Defendants mishandled Plaintiff’s grievances about the assaults that
                          occurred on July 26, 2020, in violation of the Fourteenth Amendment Due
                          Process Clause.

Any claim that is mentioned in the First Amended Complaint but not addressed herein is

considered dismissed without prejudice as inadequately pled under Twombly.2

                                                Counts 1-4

          Because Plaintiff was a pretrial detainee at all times relevant to the action (Doc. 14, p. 4),

his claims are governed by the Fourteenth Amendment Due Process Clause. In order to bring an

excessive force claim under the Fourteenth Amendment, a pretrial detainee need only show that

the force that was purposely or knowingly used against him was also objectively unreasonable.

Kingsley v. Hendrickson, 576 U.S. 389 (2015). A medical claim requires a pretrial detainee to

show that the defendants acted purposely, knowingly, or recklessly when they denied Plaintiff

medical care and that the denial was also objectively unreasonable. See McCann v. Ogle Cty.,

Illinois, 909 F.3d 881, 886 (7th Cir. 2018) (citing Miranda v. County of Lake, 900 F.3d 335, 352-

54 (7th Cir. 2018)) (articulating legal standards for excessive force and medical claims brought by

pretrial detainees). The allegations suggest that Craig Reichart and six officers knowingly and

purposely applied force against Plaintiff that was objectively unreasonable around 1 PM and Nick

Bardmier did the same around 8 PM on July 26, 2020. The allegations also suggest that these

officers denied Plaintiff medical treatment for his injuries in an objectively unreasonable manner.

Accordingly, Counts 1 and 2 shall receive further review against Craig Reichart and the six

unknown officers (C/O John Doe ##1-6), and Counts 3 and 4 shall receive further review against



2
    See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007).

                                                     3
 Case 3:20-cv-01364-JPG Document 20 Filed 04/13/21 Page 4 of 7 Page ID #62




Nick Bardmier. The Clerk’s Office shall be directed to substitute “C/O John Doe 1-6” in place of

“Madison County Employees” as defendants.

                                            Count 5

       Prison grievance procedures are not constitutionally mandated and do not implicate the

Fourteenth Amendment Due Process Clause per se.           As such, the alleged mishandling of

grievances “by persons who otherwise did not cause or participate in the underlying conduct states

no claim.” Owens v. Hinsley, 635 F.3d 950, 953 (7th Cir. 2011). Plaintiff’s allegations that his

grievances were disregarded, denied, or mishandled support no claim against the defendants.

Accordingly, Count 5 shall be dismissed with prejudice.

                            Identification of Unknown Defendants

       Plaintiff shall be allowed to proceed with Counts 1 and 2 against C/O John Doe 1-6.

However, he must identify these unknown defendants with particularity before service of the First

Amended Complaint can be made on them. Plaintiff will have the opportunity to engage in limited

discovery to ascertain the identity of these individuals. Rodriguez, 577 F.3d at 832. Officers

Reichart and Bardmier are responsible for responding to this discovery and assisting with the

proper identification of the six unknown officers. Once their names are discovered, Plaintiff must

file a motion to substitute each newly-identified defendant in place of the unknown defendants.

                                       Pending Motions

       The Motion for Recruitment of Counsel (Doc. 3) is DENIED without prejudice, as Plaintiff

has demonstrated no efforts to find counsel on his own or established that he has been effectively

precluded from finding an attorney. Before filing a new motion, he should attempt to retain

counsel by contacting at least three attorneys or firms seeking representation in this matter. He




                                                4
 Case 3:20-cv-01364-JPG Document 20 Filed 04/13/21 Page 5 of 7 Page ID #63




should then attach copies of all written correspondence to/from counsel or provide a list of their

names, dates of contacts, and responses along with a new motion.

       The Motion for Service of Process at Government Expense (Doc. 4) is DISMISSED as

unnecessary. The Court will order service of this lawsuit on the defendants as a matter of course

because Plaintiff is indigent and proceeding pro se at this time.

                                            Disposition

       IT IS ORDERED that the First Amended Complaint (Docs. 13 and 14) survives screening,

as follows: COUNTS 1 and 2 will receive further review against CRAIG REICHART and, once

identified, C/O JOHN DOE ##1-6, and COUNTS 3 and 4 will proceed against NICK

BARDMIER.

       IT IS ORDERED that COUNT 5 is DISMISSED with prejudice for failure to state a

claim, and MADISON COUNTY EMPLOYEES are also DISMISSED with prejudice.

       The Clerk’s Office is DIRECTED to SUBSTITUTE C/O JOHN DOE ##1-6 in place of

MADISON COUNTY EMPLOYEES as defendants in CM/ECF and TERMINATE the

MADISON COUNTY EMPLOYEES as parties to this action. Because this suit addresses one

or more medical claims, the Clerk of Court is also DIRECTED to enter the standard

qualified protective order under the Health Insurance Portability and Accountability Act.

       The Clerk of Court shall prepare for CRAIG REICHART, NICK BARDMIER, and,

once identified, C/O JOHN DOE 1, C/O JOHN DOE 2, C/O JOHN DOE 3, C/O JOHN DOE

4, C/O JOHN DOE 5 and C/O JOHN DOE 6: (1) Form 5 (Notice of a Lawsuit and Request to

Waive Service of a Summons), and (2) Form 6 (Waiver of Service of Summons). The Clerk is

DIRECTED to mail these forms, a copy of the First Amended Complaint (Docs. 13 and 14), and

this Memorandum and Order to each Defendant’s place of employment. If any Defendant fails to



                                                 5
 Case 3:20-cv-01364-JPG Document 20 Filed 04/13/21 Page 6 of 7 Page ID #64




sign and return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from the

date the forms were sent, the Clerk shall take appropriate steps to effect formal service on that

Defendant, and the Court will require the Defendant to pay the full costs of formal service, to the

extent authorized by the Federal Rules of Civil Procedure.

         Service shall not be made on C/O JOHN DOE ##1-6 until Plaintiff has identified these

individuals by name in a properly filed motion for substitution of parties. Plaintiff is ADVISED

that it is his responsibility to provide the Court with the name and service address of these

individuals, and he is WARNED that failure to do so may result in their dismissal from this action.

         If a defendant can no longer be found at the work address provided by Plaintiff, the

employer shall furnish the Clerk with that defendant’s current work address, or, if not known, his

or her last-known address. This information shall be used only for sending the forms as directed

above or for formally effecting service. Any documentation of the address shall be retained only

by the Clerk. Address information shall not be maintained in the court file or disclosed by the

Clerk.

         Defendants are ORDERED to timely file an appropriate responsive pleading to the First

Amended Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant

to Administrative Order No. 244, Defendants need only respond to the issues stated in this

Merits Review Order.

         If judgment is rendered against Plaintiff, and the judgment includes the payment of costs

under Section 1915, Plaintiff will be required to pay the full amount of the costs, even though his

application to proceed in forma pauperis was granted. See 28 U.S.C. § 1915(f)(2)(A).

         Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not



                                                  6
 Case 3:20-cv-01364-JPG Document 20 Filed 04/13/21 Page 7 of 7 Page ID #65




independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 4/13/2021
                                                         s/J. Phil Gilbert
                                                         J. PHIL GILBERT
                                                         United States District Judge

                                                Notice

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your First Amended Complaint. After service has been achieved,

the defendants will enter their appearance and file an Answer to your First Amended Complaint.

It will likely take at least 60 days from the date of this Order to receive the defendants’ Answer,

but it is entirely possible that it will take 90 days or more. When all of the defendants have filed

answers, the Court will enter a Scheduling Order containing important information on deadlines,

discovery, and procedures.     Plaintiff is advised to wait until counsel has appeared for the

defendants before filing any motions, in order to give the defendants notice and an opportunity to

respond to those motions. Motions filed before defendants’ counsel has filed an appearance will

generally be denied as premature. The plaintiff need not submit any evidence to the court at this

time, unless otherwise directed by the Court.




                                                  7
